Webb, Judge.
We have for review an order of the trial court dismissing the original appeal for failure of the appellant to pay costs promptly. The original notice of appeal was filed on May 28 and, since there was no transcript to be sent up, the record should have been transmitted within 20 days from that date. Code Ann. § 6-808 (a). However, costs were not paid until 54 days later, which was 19 days after the record was completed and the bill of costs mailed, and even then not until 6 days after this motion to dismiss for failure to pay costs was filed in the trial court. That *605court found that the delay was both inexcusable and unreasonable as required by Young v. Climatrol Southeast Distributing Corp., 237 Ga. 53 (226 SE2d 737) (1976), and we find no abuse of discretion. Blanton v. Marchbanks, 139 Ga. App. 158, 160 (228 SE2d 285) (1976) and cits.; Pickett v. Paine, 139 Ga. App. 508 (229 SE2d 90) (1976) and cits.
Argued February 16, 1977
Decided February 24, 1977
Rehearing denied March 15, 1977
C. Lawrence Jewett, for appellant.
Shoob, McLain, Merritt & Lyle, Christopher D. Olmstead, M. David Merritt, for appellee.

Judgment affirmed.


Deen, P. J., and Marshall, J., concur.